Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 2, 2022

                                    No. 04-22-00794-CV

                                     Frank HERRERA,
                                         Appellant

                                              v.

                               INTERTERRA HOLDINGS,
                                      Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2022CV05121
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
       On November 22, 2022, appellant filed an emergency motion to stay a writ of possession
and eviction. On November 28, 2022, we denied appellant’s request for a stay because he had
not paid a supersedeas bond. See TEX. PROP. CODE ANN. § 24.007. On November 29, 2022,
appellant filed a motion asking us to reconsider our denial of the requested stay. Appellant’s
motion for reconsideration is DENIED. See id.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court